Cade 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.58 Page 1 of 13

1 William L. Miltner, Esq. SBN 139097
Autumn S. Frye, Esq. SBN 249421
2 MILTNER & MENCK, APC
ATTORNEYS AT LAW
3 Emerald Plaza
402 West Broadway, Suite 800
4 San Diego, California 92101
Telephone (619) 615-5333
5 Telefax (619) 615-5334
6 || Attorneys for Defendant Fundshop
7
8 UNITED STATES DISTRICT COURT
9 SOUTHERN DISTRICT OF CALIFORNIA
10 | Anton Ewing, an individual, ) CASE NO. 19CV1319 LAB (JLB)
)
11 Plaintiff,

DEFENDANT’S ANSWER TO
12 vs. PLAINTIFF’S COMPLAINT

13 || FundShop, LLC, aka Fundshop,

 

14
Defendant. )

15 )

16

17 COMES NOW Defendant Fundshop ("Defendant") and answers the Complaint

18 || (“Complaint”) of Plaintiff Anton Ewing (“Plaintiff”) as follows:

ae I. INTRODUCTION
20
a ls Defendants lack knowledge or information sufficient to form a belief as to what

9 || the BBB shows and on that basis denies the allegations of paragraph 2.

23 2. Defendants lack knowledge or information sufficient to form a belief as to what
. the New York Department of State shows and on that basis denies the allegations of
6 paragraph 2.

27 Ou Defendant denies the allegations of paragraph 3.

28

 

4. Defendant denies the allegations of paragraph 4.
1

 

 

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cade 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.59 Page 2 of 13

i

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

o Paragraph 5 contains legal conclusions, to which no response is required. To
the extent paragraph 5 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

6. Paragraph 6 contains legal conclusions, to which no response is required. To
the extent paragraph 6 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

7. Paragraph 7 contains legal conclusions, to which no response is required. To
the extent paragraph 7 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

8. Paragraph 8 contains legal conclusions, to which no response is required. To
the extent paragraph 8 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

9 Paragraph 9 contains legal conclusions, to which no response is required. To
the extent paragraph 9 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

10. Paragraph 10 contains legal conclusions, to which no response is required.
To the extent paragraph 10 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

11. Defendant admits to the extent that it is not required to have a California
Finance Lender license.

12. Defendant admits to the extent that it is not required to file a California tax

return.

2

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cage 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.60 Page 3 of 13

I 13. Defendant denies the allegations of paragraph 13.
2
14. Defendant denies the allegations of paragraph 14.
3
4 15. Defendant admits to the extent that it is not required to register as a

5 || telemarketing in California.

16. Defendant denies the allegations of paragraph 16.
7
17. Admit.
8
9 18. Defendant admits to the extent that it is aware of Anton Ewing.
10 19. Defendant denies the allegations of paragraph 19.
11 : ; ; ; .
20. Paragraph 20 contains legal conclusions, to which no response is required. To
12
13 the extent paragraph 20 requires any response, Defendant denies any factual allegations

14 || contained in paragraph therein.

15 21. Defendant lacks knowledge or information sufficient to form a belief as to the
16
truth of the allegations of paragraph 21, and on that basis denies them.
17
18 22. Defendant lacks knowledge or information sufficient to form a belief as to the

19 || truth of the allegations of paragraph 22, and on that basis denies them.

7 23. Defendant denies the allegations of paragraph 23.
21
oO 24. Paragraph 24 contains legal conclusions, to which no response is required. To

73 || the extent paragraph 24 requires any response, Defendant denies any factual allegations

24 | contained in paragraph therein.

, 25. Defendant lack knowledge or information sufficient to form a belief as to the
7 truth of the allegations of paragraph 25, and on that basis denies them.

28 26. Paragraph 26 contains legal conclusions, to which no response is required. To

3

 

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cas

25
26
27
28

 

e 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.61 Page 4 of 13

the extent paragraph 26 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

27. Paragraph 27 contains legal conclusions, to which no response is required. To
the extent paragraph 27 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

28. Defendant denies the allegations of paragraph 28.

29. Paragraph 29 contains legal conclusions, to which no response is required. To
the extent paragraph 29 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

30. Paragraph 30 contains legal conclusions, to which no response is required. To
the extent paragraph 30 requires any response, Defendant denies any factual allegations
contained in paragraph therein.

31. Paragraph 31 contains legal conclusions, to which no response is required. To
the extent paragraph 31 requires any response, Defendant denies any factual allegations
contained in paragraph therein

II. PARTIES

32. Defendant lack knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 32, and on that basis denies them.

33. Defendant admits to the extent that it is located at 150 Motor Pkwy Ste LL70,
Hauppauge NY, 11788.

34. Defendants lack knowledge or information sufficient to form a belief as to

whether a name reservation was filed in Utah.

4

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cade 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.62 Page 5 of 13

BB

DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

35. Admit to the extent he is a managing member.

36. Admit to the extent he works with Defendant.

37. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 37, and on that basis denies them.

38. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 38, and on that basis denies them.

I. JURISDICTION AND VENUE

39. Paragraph 39 contains legal conclusions, to which no response is required. To
the extent paragraph 39 requires any response, Defendant denies any factual allegations
contained therein.

40. Paragraph 40 contains legal conclusions, to which no response is required. To
the extent paragraph 40 requires any response, Defendant denies any factual allegations
contained therein.

41. Defendant denies the allegations of paragraph 41.

42. Paragraph 42 contains legal conclusions, to which no response is required. To
the extent paragraph 42 requires any response, Defendant denies any factual allegations
contained therein.

43. Paragraph 43 contains legal conclusions, to which no response is required. To
the extent paragraph 43 requires any response, Defendant denies any factual allegations
contained therein.

44. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 44, and on that basis denies them.

5

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cagle 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.63 Page 6 of 13

 

45. Defendant lack knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 45, and on that basis denies them.

46. Paragraph 46 contains legal conclusions, to which no response is required. To
the extent paragraph 46 requires any response, Defendant denies any factual allegations
contained therein.

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

47. Paragraph 47 contains legal conclusions, to which no response is required. To
the extent paragraph 47 requires any response, Defendant denies any factual allegations
contained therein.

48. Paragraph 48 contains legal conclusions, to which no response is required. To
the extent paragraph 48 requires any response, Defendant denies any factual allegations
contained therein

49. Paragraph 49 contains legal conclusions, to which no response is required. To
the extent paragraph 49 requires any response, Defendant denies any factual allegations
contained therein

50. Defendant denies the allegations of paragraph 50.

V. STANDING

51. Paragraph 51 contains legal conclusions, to which no response is required. To
the extent paragraph 51 requires any response, Defendant denies any factual allegations
contained therein.

52. Paragraph 52 contains legal conclusions, to which no response is required. To
the extent paragraph 52 requires any response, Defendant denies any factual allegations

6

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cagle 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.64 Page 7 of 13

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

contained therein.

53. Paragraph 53 contains legal conclusions, to which no response is required. To
the extent paragraph 53 requires any response, Defendant denies any factual allegations
contained therein.

54. Paragraph 54 contains legal conclusions, to which no response is required. To
the extent paragraph 54 requires any response, Defendant denies any factual allegations
contained therein.

55. Paragraph 55 contains legal conclusions, to which no response is required. To
the extent paragraph 55 requires any response, Defendant denies any factual allegations
contained therein.

56. Paragraph 56 contains legal conclusions, to which no response is required. To
the extent paragraph 56 requires any response, Defendant denies any factual allegations
contained therein.

57. Paragraph 57 contains legal conclusions, to which no response is required. To
the extent paragraph 57 requires any response, Defendant denies any factual allegations
contained therein.

58. Paragraph 58 contains legal conclusions, to which no response 1s required. To
the extent paragraph 58 requires any response, Defendant denies any factual allegations
contained therein.

59. Paragraph 59 contains legal conclusions, to which no response is required. To
the extent paragraph 59 requires any response, Defendant denies any factual allegations

contained therein.

7

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cade 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.65 Page 8 of 13

oOo NY DB NN FB

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

VI. FACTUAL ALLEGATIONS

60. Defendant denies the allegation of paragraph 60.

61. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 61, and on that basis denies them.

62. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 62, and on that basis denies them.

63. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 63, and on that basis denies them.

64. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 64, and on that basis denies them

65. Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 65, and on that basis denies them

66. Defendant lack knowledge or information sufficient to form a belief as to the
truth of the allegations of paragraph 66, and on that basis denies them.

VII. FIRST CLAIM FOR RELIEF
(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

67. Defendant incorporates by reference each and every answer set forth above, as
though fully set forth herein.

68. Paragraph 68 contains legal conclusions, to which no response is required. To
the extent paragraph 68 requires any response, Defendant denies any factual allegations
contained therein.

69. Paragraph 69 contains legal conclusions, to which no response is required. To

8

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cage 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.66 Page 9 of 13

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the extent paragraph 69 requires any response, Defendant denies any factual allegations
contained therein.

70. Paragraph 70 contains legal conclusions, to which no response is required. To
the extent paragraph 70 requires any response, Defendant denies any factual allegations
contained therein.

71. Paragraph 71 contains legal conclusions, to which no response is required. To
the extent paragraph 71 requires any response, Defendant denies any factual allegations
contained therein.

72. Paragraph 72 contains legal conclusions, to which no response is required. To
the extent paragraph 72 requires any response, Defendant denies any factual allegations
contained therein.

VII. SECOND CLAIM FOR RELIEF
(Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(1)(B))

73. Defendant incorporate by reference each and every answer set forth above, as
though fully set forth herein.

74. Paragraph 74 contains legal conclusions, to which no response is required. To
the extent paragraph 74 requires any response, Defendant denies any factual allegations
contained therein.

75. Paragraph 75 contains legal conclusions, to which no response is required. To
the extent paragraph 75 requires any response, Defendant denies any factual allegations
contained therein.

76. Paragraph 76 contains legal conclusions, to which no response is required. To

9

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cas

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.67 Page 10 of 13

the extent paragraph 76 requires any response, Defendant denies any factual allegations
contained therein.

77. Paragraph 77 contains legal conclusions, to which no response is required. To
the extent paragraph 77 requires any response, Defendant denies any factual allegations
contained therein.

IX. THIRD CLAIM FOR RELIEF
(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. §227(c))

78. Defendant incorporate by reference each and every answer set forth above, as
though fully set forth herein.

79. Paragraph 79 contains legal conclusions, to which no response is required. To
the extent paragraph 79 requires any response, Defendant denies any factual allegations
contained therein.

80. Paragraph 80 contains legal conclusions, to which no response is required. To
the extent paragraph 80 requires any response, Defendant denies any factual allegations
contained therein.

81. Paragraph 81 contains legal conclusions, to which no response is required. To
the extent paragraph 81 requires any response, Defendant denies any factual allegations
contained therein.

82. Paragraph 82 contains legal conclusions, to which no response is required. To
the extent paragraph 82 requires any response, Defendant denies any factual allegations

contained therein.

10

 

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cas

P 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.68 Page 11 of 13

X. PRAYER FOR RELIEF
This Answering Defendant denies Plaintiff is entitled to relief against this Answering
Defendant as requested.
AFFIRMATIVE DEFENSES
First Affirmative Defense
(Failure to State a Claim)
The Complaint fails to state a claim in whole or in part, upon which relief can be
granted.
Second Affirmative Defense
(Unclean Hands)
The Complaint is barred, in whole or in part, by the doctrine of unclean hands.
Third Affirmative Defense
(Statutes of Limitations)
The Complaint, and each and every purported cause of action therein, is barred by all
applicable statutes of limitations.
Fourth Affirmative Defense
(Estoppel)
Plaintiff is estopped by his conduct from receiving any relief against Plaintiffs.
Fifth Affirmative Defense
(Waiver)
The Complaint, and each and every purported cause of action therein, is barred because

on information and belief that Plaintiff engaged in conduct and activities sufficient to

11

 

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 
Cas

BA

sa HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelD.69 Page 12 of 13

constitute a waiver of any performance of conditions or any other conduct, if any.
Sixth Affirmative Defense
(Laches)
The Complaint, and each and every purported cause of action therein, is barred by the
doctrine of laches.
Seventh Affirmative Defense
(Lack of Subject Matter Jurisdiction)
This answering Defendant is informed and believes, and thereon alleges, that the court
lacks subject matter jurisdiction over this action.
Eighth Affirmative Defense
(Defendant Not Liable)
Any alleged conduct and violations of statute or codes were not performed by this
Answering Defendant.
Ninth Affirmative Defense
(Actions Protected under the Constitution of the United States)
Any conduct attributable to this Answering Defendant was subject to protections under
the Constitution of the United States.
Tenth Affirmative Defense
(Additional Defenses)
Defendant alleges they may have additional defenses currently unknown to it which
may be ascertained during the course of this proceeding. Defendant’s therefore, reserve the

right to assert additional defenses should it become desirable or necessary to do so to conform

12

 

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 

 
 

 

 

Casp 3:19-cv-01319-LAB-JLB Document5 Filed 08/16/19 PagelID.70 Page 13 of 13
! I to proof.
2
PRAYER FOR RELIEF

3

4 Whereby, Defendant prays for relief as follows:

5 A. Plaintiff take nothing by his Complaint;

° B. For attorneys’ fees and costs of suit incurred herein; and

7

C. For such other and further relief as the Court may deem just and proper.

8

9 JURY DEMAND
10 Defendant hereby demands a jury trial for all issues so triable.
11
12

Dated: August 14, 2019 MILTNER & MENCK, APC
13
14 By: /s/ William Miltner
15 William L. Miltner, Esq.
Autumn S. Frye, Esq.
- Attorneys for Defendant Fundshop
17
18
19
20
21
22
23
24
25
26
27
28
13
DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

 

 
